Citation Nr: 0938414	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  04-04 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for varicose veins of the right leg.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service connected 
disabilities .


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from July 1951 to July 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and July 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

When the case was last before the Board in December 2008, it 
was remanded for additional development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's varicose veins of the right leg are 
manifested by intermittent edema or aching and fatigue after 
prolonged standing or walking, with symptoms relieved by 
elevation of extremity or compression hosiery; there is no 
evidence of persistent edema, incompletely relieved by 
elevation of the extremity.

2.  The Veteran's service-connected disabilities do not 
preclude him from securing or following substantially gainful 
employment consistent with his education and industrial 
background.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
varicose veins of the right leg have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7120 
(2009).

2.  The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was 
accomplished by way of VCAA letters to the Veteran dated in 
October 2001, May 2003, January 2004, August 2007, and March 
2009.  Those letters effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
initial service connection claim, his subsequent higher 
initial rating claim, and his TDIU claim; (2) informing him 
about the information and evidence the VA would seek to 
provide; and (3) informing him about the information and 
evidence he was expected to provide.  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

Furthermore, the August 2007 and March 2009 letters further 
advised the Veteran of the elements of a disability rating 
and an effective date, which are assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).

However, as to the content of notice, it is noted the 
increased rating claim at issue stems from an initial rating 
assignment.  In this regard, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that an appellant's filing 
of a notice of disagreement (NOD) regarding an initial 
disability rating or effective date, such as the case here, 
does not trigger additional section 5103(a) notice.  Indeed, 
the Court has determined that to hold that section 5103(a) 
continues to apply after a disability rating or an effective 
date has been determined would essentially render sections 
7105(d) and 5103A and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.  Dingess at 491, 493, 500-501.

The Court, however, clarified its holding in Dingess, 
indicating it was limited to situations where service 
connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA - 
so prior to November 9, 2000.  If, as here, this did not 
occur until after that date, the Veteran is entitled to pre-
decisional notice concerning all elements of his claims, 
including these downstream disability rating and effective 
date elements.  And if he did not receive this notice, for 
whatever reason, it is VA's obligation to explain why this is 
not prejudicial error, i.e., harmless.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Notwithstanding its holding in Dunlap, the Court most 
recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008), that generally, where a service connection claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to any downstream 
initial rating and effective date elements.  The Court added 
that its decision was consistent with its prior decisions in 
Dingess, Dunlap, supra.  In this regard, the Court emphasized 
its previous holding in Dingess that "once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated."  Dingess, 
19 Vet. App. at 490.  Thereafter, once a NOD has been filed, 
only the notice requirements for rating decisions and 
statements of the case (SOCs) described within 38 U.S.C. §§ 
5104 and 7105 control as to the further communications with 
the appellant, including as to what "evidence [is] necessary 
to establish a more favorable decision with respect to 
downstream elements ...."  Id.

Applying the above analysis to the present case, the evidence 
does not show any notification deficiencies, either with 
respect to timing or content, which have resulted in 
prejudice.  In fact, the Veteran was actually provided with 
downstream Dingess notice in August 2007 and May 2009 
pertaining to the disability rating and effective date 
elements of his increased initial rating claim for varicose 
veins.  The Board emphasizes that because the appeal of this 
issue stems from an initial rating assignment, additional 
section 5103(a) notice is simply not required here.  Thus, 
there is no prejudice as to notice provided for the 
downstream initial rating and effective date elements of this 
claim, such that there is no prejudicial error in the content 
of VCAA notice.

With regard to the timing of VCAA notice, in Pelegrini II, 
the Court held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, certain VCAA 
notice was provided after the initial unfavorable July 2002 
and July 2004 AOJ decision.  However, the Federal Circuit 
Court and Veterans Claims Court have since further clarified 
that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (where the Federal Circuit Court held 
that a SOC or SSOC can constitute a "readjudication decision" 
that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  In fact, as a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication.  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA cured the timing notice defect by issuing all 
additional VCAA notice letters prior to readjudicating the 
case in the May 2009 SSOC.  Therefore, because VA cured the 
timing error, the Board has not erred in finding that VA 
complied with its duty to notify.  In essence, the timing 
defect in the notice has been rectified, such that there is 
no prejudicial error in the timing of VCAA notice.

With respect to the duty to assist, the RO has secured 
service treatment records, VA medical examinations, and VA 
treatment records.  In addition, the Veteran has also 
submitted private medical evidence and several written 
personal statements.  There is no indication in the claims 
folder that the Veteran identified and authorized VA to 
obtain any additional private records, aside from those 
submitted by the Veteran.  

In the September 2009 Appellant's Brief, the Veteran's 
representative expressed his belief that the January 2009 VA 
examination addendum and the opinion submitted by the 
Director of Compensation and Pension Service are both 
inadequate.  If an examination report does not contain 
sufficient detail, or the diagnosis is not supported by the 
findings on the examination report, it must be returned as 
inadequate for rating purposes. 38 C.F.R. § 4.2.  However, a 
review of the May 2008 examination report discloses a 
detailed and thorough physical examination with findings and 
comments from the examiner regarding the Veteran's 
disability. The examiner clearly followed VA protocol in 
determining the symptomatology associated with varicose 
veins, as described by the appropriate diagnostic code.  The 
examiner did not answer whether the appropriate code was 
provided to him; however, the examination indicates that the 
criteria required by the appropriate diagnostic code, as 
discussed below, were considered.  Moreover, the addendum 
contains no rationale for the medical opinion that the 
Veteran's varicose veins do not render him unemployable.  
However, the symptoms are thoroughly discussed in the initial 
examination report and the January 2009 opinion is supported 
by the clinical findings in the May 2008 report.  In short, 
this VA examination and addendum are fully adequate.  
Moreover, the opinion given by the Director of Compensation 
and Pension Services includes a history of the Veteran's 
employment, education, and service-connected disabilities, 
and it is based upon review of the record.  Neither the 
Veteran nor his representative has stated that any additional 
evidence remains outstanding.  In conclusion, the Board is 
satisfied that all relevant evidence identified by the 
Veteran has been secured, and that the duty to assist has 
been met. 38 U.S.C.A. § 5103A. 

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2009).  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 
4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

As the Veteran has perfected an appeal as to the assignment 
of an initial rating following the initial award of service 
connection for varicose veins of the right leg, the Board is 
required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection (July 23, 2001) until the 
present.  This may result in "staged ratings" based upon the 
facts found during the period in question.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  That is to say, the 
Board must consider whether there have been times since the 
effective date of his award when his disability has been more 
severe than at others.  Id.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Increased Rating 

The Veteran's service-connected varicose veins of the right 
leg are rated as 10 percent disabling under 38 C.F.R. 
§ 4.104, Diagnostic Code 7120.  This initial rating is 
effective from July 23, 2001, the date the claim for service 
connection was received.

Under Diagnostic Code 7120, varicose veins warrant a 
noncompensable evaluation if they are palpable and 
asymptomatic.  A 10 percent evaluation is warranted for 
varicose veins manifested by intermittent edema of an 
extremity or aching and fatigue in a leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery.  A 20 percent 
evaluation is warranted for persistent edema incompletely 
relieved by elevation of an extremity, with or without 
beginning stasis pigmentation or eczema.  A 40 percent rating 
is warranted for persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  A 60 
percent rating is warranted for persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 100 percent rating is warranted for 
massive board-like edema with constant pain at rest.  38 
C.F.R. § 4.104, Diagnostic Code 7120 (2009).

The medical evidence of record shows that according to 
January 2002 VA treatment records, the Veteran complained of 
pain in the lower legs after walking for 30 minutes.  The 
pain goes away when he stops walking.  The assessment was 
varicose veins.  

A February 2002 VA treatment record indicates that the 
Veteran has recurrent varicose veins.  He complained that his 
legs feel tired and somewhat tight after being on his feet 
for a long time.  He denied edema or claudication symptoms.  
He wears below the knee elastic stockings, which keep him 
comfortable.  Examination revealed a small cluster of varices 
in the right calf and another small cluster just above the 
left knee post.  There were many small scattered visible 
veins.  There were no significant surgically amenable 
varicosities.  There were no ulcers and pulses were good.  
There was no stasis pigmentation or edema.  Pain level was 
zero out of 10.  The diagnosis was residual varicose veins 
post surgery times two, minimal symptoms, relieved by wearing 
elastic stockings.  

A June 2003 VA examination report notes that the Veteran 
denied any ulceration, edema, or pigmentation of the legs or 
feet.  He has experienced an increase in bilateral pressure 
and achy pain in the legs, right more than left.  This occurs 
after standing, even for just half an hour.  He has to 
elevate his legs to get relief.  Examination revealed tortous 
varicose veins in both legs.  They were larger in the right.  
There was no pedal edema, no skin ulceration or pigmentation, 
and pedal pulses were equal and of good volume.  The nails 
were normal.  The Veteran was noted to have incompetent 
valves in the communicating and saphenous veins.  There was 
no evidence of deep venous thrombosis.  The diagnosis was 
bilateral symptomatic leg varicose veins.

A May 2004 VA examination report notes that the Veteran 
denied any phlebitis in either leg.  He also denied stasis 
ulceration or significant ongoing pitting edema.  Examination 
revealed excellent peripheral pulses in all extremities.  He 
had some mild varicose veins in the right and some in the 
left.  They were not tender.  There was no pitting edema or 
significant swelling of either leg.  Motor and sensory 
functions were well-maintained.  The diagnosis was ongoing 
chronic varicose vein condition, right worse than left.  
There was no persistent swelling or significant edema.  The 
symptoms of pain and pressure in the leg take half an hour to 
develop and are relieved by elevation of the legs.

An August 2004 VA treatment record notes that the Veteran has 
varicose veins.  Examination of the lower extremities was 
unremarkable.  The assessment was varicose veins.  It was 
noted that the Veteran uses hose and elevates his legs.  

A May 2005 VA vascular surgery follow-up clinic note 
indicates that the Veteran's right leg varicose veins are 
painful.  There were no ulcers.  The Veteran indicated that 
support stockings relieve the pain somewhat.  On examination, 
pedal pulses were palpable.  Stronger stockings were 
prescribed.  He was told to return in three months.  

An August 2005 VA nursing note indicates that there has been 
no change since his last visit regarding his varicose veins.  
An August 2005 VA vascular surgery follow-up clinic note 
states that the Veteran's varicose veins have been better 
controlled with stockings.  He has had less edema.  He still 
experiences cramping and fatigue in the distal calves with 
ambulation.  He was prescribed Trental and was told to return 
in six months.  

A December 2005 VA vascular surgery follow-up clinic note 
indicates that support stockings have offered no relief.  The 
Veteran complained that after about 15 minutes of ambulation, 
his leg will swell and that he feels pressure in his 
legs/upper calves.  He has not gotten relief from the 
Trental.  On examination femoral pulses were strongly 
palpable.  Bilateral pulses were also strongly palpable.  
There was no edema and the multiple varicose veins were not 
tender.  

Treatment records from 2006 and 2007 continue to note ongoing 
treatment for varicose veins.  The Veteran was noted to be 
wearing hose and elevating his legs as needed.  

The report of a May 2008 VA examination notes that the 
Veteran complained of constant pain and pressure in both legs 
despite wearing compressive stockings.  The pain was 
described as 10/10 in severity.  It is worse when walking and 
it is relieved by rest and leg elevation.  On examination 
there was edema.  The examiner indicated that the edema is 
not persistent.  The edema is completely relieved by 
elevation of the extremity, compression hosiery, and rest.  
There was no skin discoloration.  There was pain, but not at 
rest.  After prolonged walking or standing the Veteran is 
fatigued.  The fatigue is relieved by elevation or 
compression hosiery.  No ulceration was present.  There was 
no stasis pigmentation or ulceration.  The examiner stated 
that there is no evidence of acute or recent deep venous 
obstruction throughout the lower extremity deep veins.  There 
was insufficiency noted in the popliteal and posterior tibial 
veins.  There was no evidence of superficial venous 
obstruction.  The examiner stated that exercise or exertion 
is precluded by the varicose veins.  The examiner opined that 
the varicose veins severely affect chores, exercise, sports, 
recreation, and traveling.  They prevent shopping.  They 
mildly affect dressing and they have no effect on feeding 
bathing, toileting, and grooming.  In sum, the examiner 
stated that the varicose veins of the right leg are of 
moderate severity.

In a January 2009 addendum, the May 2008 VA examiner opined 
that the severity of the right leg varicose veins do not 
render the Veteran unemployable.  

After reviewing the evidence of record, the Board has 
determined that a higher rating for the Veteran's right leg 
varicose veins is not warranted.  In this regard, although 
there is edema, there is absolutely no evidence of persistent 
edema.  Moreover, all of the medical evidence shows relief of 
symptoms is attained through rest, elevation of the leg, or 
(sometimes) compression stockings.  In order to receive a 
higher, 20 percent rating, the varicose veins must be 
incompletely relieved by elevation of the extremity.  
Notably, the May 2008 VA examiner specifically stated that 
elevation of the extremity completely relieves the Veteran's 
edema.  Finally, there is no evidence whatsoever of stasis 
pigmentation or edema.  In light of this medical evidence, 
the Board finds that a higher rating is not in order.

At no time during the appeal period have the Veteran's 
service-connected varicose veins of the right leg been 
manifested by greater disability than contemplated by the 
currently assigned rating under the designated diagnostic 
code.  Accordingly, staged ratings are not in order and the 
assigned rating is appropriate for the entire period of the 
Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1). Initially, 
as the rating criteria for varicose veins reasonably describe 
the Veteran's disability level and symptomatology, the 
Veteran's disability picture is contemplated by the Rating 
Schedule.  Therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  Thun v. Peake, 22 
Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  In addition, 
the Board finds no evidence that the Veteran's varicose veins 
of the right leg markedly interfere with his ability to work, 
meaning above and beyond that contemplated by his schedular 
ratings.  Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Furthermore, there is no 
evidence of any other exceptional or unusual circumstances, 
such as frequent hospitalizations due solely to his service-
connected varicose veins of the right leg, to suggest he is 
not adequately compensated for his disability by the regular 
Rating Schedule.  VAOPGCPREC 6-96.  Therefore, the Board 
finds that the criteria for submission for consideration of 
an extra-schedular rating are not met.

	II.  TDIU

A total rating based on unemployability due to service-
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The Veteran is service connected for posttraumatic stress 
disorder (PTSD), currently rated as 50 percent disabling; 
tinnitus, currently rated as 10 percent disabling; varicose 
veins of the right leg, currently rated as 10 percent 
disabling; and bilateral hearing loss disability, currently 
rated as noncompensable.  His combined evaluation for 
compensation is 60 percent.  Therefore, he does not meet the 
minimum schedular criteria for TDIU.

With regard to whether the Veteran's service-connected 
disabilities render him unemployable, the medical evidence of 
record contains a January 2009 addendum from the May 2008 VA 
examiner, which states that the Veteran's service-connected 
varicose veins of the right leg do not render the Veteran 
unemployable.

An April 2009 letter from the Director of the Compensation 
and Pension Services notes that the Veteran has a combined 
disability rating of 60 percent.  It also notes the January 
2009 medical opinion referred to above.  The letter further 
states that the Veteran attended three years of high school.  
The Director opined that the Veteran's service-connected 
disabilities do not meet the requirements for TDIU in that 
there is no evidence that the Veteran's service-connected 
disabilities, namely PTSD, tinnitus, varicose veins of the 
right leg, and bilateral hearing loss, are of sufficient 
severity to produce unemployability.  

The Board is of the opinion that based upon the evidence of 
record, the Veteran is not entitled to a TDIU.  In this 
regard, the Veteran's varicose veins have been determined to 
be only moderately disabling and the May 2008 VA examiner 
determined that the varicose veins do not render the Veteran 
unemployable.  Furthermore, the Veteran indicated that he was 
satisfied with his 50 percent rating for PTSD.  A 50 percent 
rating does not contemplate unemployability due to PTSD.  
Furthermore, the record reveals very few complaints of or 
treatment for either tinnitus or bilateral hearing loss 
disability.  There is no evidence that these conditions 
render the Veteran unemployable.  He has never submitted any 
medical evidence, nor does the medical evidence of record 
show, that any of his service connected disabilities, either 
alone or in concert, render him unemployable.  The only 
medical opinion of record is against the claim.  Therefore, 
entitlement to a TDIU is denied.

	III.  Other Considerations

In reaching the conclusions above with respect to both 
issues, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claims, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   


ORDER

An initial disability rating in excess of 10 percent for 
varicose veins of the right leg is denied.

A TDIU is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


